DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/26/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2015/0146488 ‒hereinafter Lim).

Regarding claim 1, Lim discloses a semiconductor memory device comprising:
a memory cell array (110; fig. 1) including a plurality of memory cells (Ce, Co; fig. 2);
a peripheral circuit (circuitry 130, 150, 160, 170 electrically coupled to array 110; fig. 1) configured to perform a program operation on selected memory cells connected to a selected word line among the plurality of memory cells (operation circuits 120 to 170 may perform a program operation on memory cells electrically coupled to a selected word line; para 0026);
a current sensing circuit (page buffer PB performs current sensing; fig. 1, para 0033) configured to generate a pass signal or a fail signal (i.e. via pass/fail check circuit 170; fig. 1) by performing a current sensing operation (S507, a current is sensed; fig. 5) on the selected memory cells (i.e. memory cells electrically coupled to the selected word line); and
control logic (120; fig. 1) configured to receive the pass signal or the fail signal (i.e. via pass/fail check circuit 170; fig. 1) and control an operation (para 0026) of the peripheral circuit (circuitry 130, 150, 160, 170; fig. 1) and the current sensing circuit (page buffer PB; fig. 1), 
wherein the control logic (120; fig. 1) controls (i.e. via CONTROLs signals; fig. 1) the current sensing circuit and the peripheral circuit to perform the current sensing operation (S507; fig. 5) and an operation of applying a program pulse (repeating S501 when S509 is No, a program pulse is applied in an increment step pulse program; fig. 5) to the selected word line based on a program progress state (i.e. of verify S503) for the selected memory cells (i.e. memory cells electrically coupled to the selected word line).

Regarding claim 8, Lim discloses the semiconductor memory device, wherein the peripheral circuit comprises:
an address decoder (133; fig. 1) configured to decode the selected word line (address decoder essentially performs decoding for the selected word line) among a plurality of word lines (WL0-WLn; fig. 1) connected to the memory cell array (110; fig. 1) and transfer a program voltage and a verify voltage to the selected word line (para 0031);
and a read and write circuit (140; fig. 1) connected to the memory cell array (110; fig. 1) through a plurality of bit lines (BLe-BLo; fig. 1) and configured to transfer (i.e. from page buffer PB; fig. 3) a program permission voltage or a program inhibit voltage to each of the plurality of bit lines (para 0038).

Regarding claim 9, Lim discloses a method of operating a semiconductor memory device for programming selected memory cells, the method comprising:
applying a program pulse (S501, a program pulse is applied in an increment step pulse program; fig. 5) to a word line connected to the selected memory cells (memory cells Ce and Co electrically coupled to a selected word line; para 0026);
applying a verify voltage to the word line (S503; fig. 5); and
performing a current sensing operation (S507, a current is sensed; fig. 5) and an operation of applying a program pulse (repeating S501 when S509 is No; fig. 5) based on a program progress state (i.e. of verify S503) for the selected memory cells (i.e. memory cells electrically coupled to the selected word line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0146488 ‒hereinafter Lim) in view of Chen et al. (US 10,153,051 ‒hereinafter Chen).

Regarding claim 2, Lim discloses the semiconductor memory device, wherein when the program progress state (S503; fig. 5) of the selected memory cells corresponds to a first state (i.e. program fail state; para 0059) that is a beginning (first program loop; para 0055) of the program operation, the control logic (120; fig. 1) controls (i.e. via CONTROLs signals; fig. 1) the current sensing circuit and the peripheral circuit to perform the current sensing operation (S507; fig. 5) and the operation of applying a program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line.
Lim does not expressly disclose simultaneously.
Chen discloses simultaneously (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 3, Lim discloses the semiconductor memory device, wherein the selected memory cells are programmed to any one of a plurality of target program states (i.e. a plurality of program states of a plurality of program loops; fig. 5), and
when the current sensing operation to be performed corresponds to any one of remaining target program states (i.e. any one of a repeated program loop S501-S509; fig. 5), the control logic (120; fig. 1) controls (i.e. via CONTROLs signals; fig. 1) the current sensing circuit and the peripheral circuit to perform the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line.

Chen discloses except for a last program state among the plurality of target program states (i.e. there is a next program-verify iteration 1237 that is not a last program state; fig. 12B), simultaneously (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 4, Lim discloses the semiconductor memory device, wherein when the number of program pulses applied to the selected word line is less than a predetermined threshold number (S505, number of program operations which includes number of program pulses applied is less than reference number; fig. 5), the control logic (120; fig. 1) controls (i.e. via CONTROLs signals; fig. 1) the current sensing circuit and the peripheral circuit to perform the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line.
Lim does not expressly disclose simultaneously.
(i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 5, Lim discloses the semiconductor memory device, wherein when the program progress state of the selected memory cells corresponds to a second state that occurs after the first state (i.e. any one of a repeated program loop S501-S509 that occurs after the first state; fig. 5), the control logic (120; fig. 1) controls (i.e. via CONTROLs signals; fig. 1) the current sensing circuit and the peripheral circuit to sequentially perform the current sensing  operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501; fig. 5) to the selected word line.

Regarding claim 10, Lim discloses the method, wherein performing the current sensing operation and the operation of applying the program pulse based on the program progress   state (i.e. of verify S503) for the selected memory cells comprises performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line when the program progress state of the selected memory cells corresponds to a first state (i.e. program fail state; para 0059) that is a beginning (first program loop; para 0055) of the program operation.
Lim does not expressly disclose simultaneously.
Chen discloses simultaneously (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 11, Lim discloses the method, wherein the selected memory cells are programmed to any one of a plurality of target program states (i.e. a plurality of program states of a plurality of program loops; fig. 5), and performing the current sensing operation and the operation of applying the program pulse based on the program progress state (i.e. of verify S503) for the selected memory cells comprises: 
checking a program state of which a verification is passed among the plurality of target program states (fig. 4); and performing the current sensing operation (S507; fig. 5) and the (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line when the current sensing operation to be performed corresponds to any one of remaining target program states (i.e. any one of a repeated program loop S501-S509; fig. 5).
Lim does not expressly disclose simultaneously, except for a last program state among the plurality of target program states.
Chen discloses simultaneously (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7), except for a last program state among the plurality of target program states (i.e. there is a next program-verify iteration 1237 that is not a last program state; fig. 12B).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 12, Lim discloses the method, wherein performing the current sensing operation and the operation of applying the program pulse based on the program progress state (i.e. of verify S503) for the selected memory cells comprises: checking the number of program pulses applied to the selected word line (S505, number of program operations which includes number of program pulses applied; fig. 5); and performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line when the number of the program pulses is less than a predetermined threshold number (Yes at S505; fig. 5).
Lim does not expressly disclose simultaneously.
Chen discloses simultaneously (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 13, Lim discloses the method, wherein performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line comprises: performing the current sensing operation (S507; fig. 5); and determining whether a verification is failed or passed as a result of the current sensing operation (fig. 4). 
Lim does not expressly disclose simultaneously; applying the program pulse to the selected word line in a period at least partially overlapping a period in which the current sensing operation is performed.
(i.e. program-verify using current sensing is performed concurrently, which is considered to encompass simultaneously, with a program; col. 22 lines 3-7); applying the program pulse to the selected word line in a period at least partially overlapping a period in which the current sensing operation is performed (i.e. program-verify using current sensing is performed concurrently, which is considered to encompass at least partially overlapping, with a program; col. 22 lines 3-7).
It is common and well known in the art that certain memory operations are performed simultaneously to improve the efficiency and operation speed of the memory. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 14, Lim discloses the method, wherein performing the current sensing operation and the operation of applying the program pulse based on the program progress state (i.e. of verify S503) for the selected memory cells comprises sequentially performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line when the program progress state of the selected memory cells corresponds to a second state that occurs after the first state (i.e. any one of a repeated program loop S501-S509 that occurs after the first state; fig. 5).

Regarding claim 15, Lim discloses the method, wherein the selected memory cells are programmed to any one of a plurality of target program states (i.e. a plurality of program states of a plurality of program loops; fig. 5), and performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) based on the program progress state (i.e. of verify S503) for the selected memory cells comprises: checking a program state of which a verification is passed among the plurality of target program states (fig. 4); and 
sequentially performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse to the selected word line (repeating S501; fig. 5).
Lim does not expressly disclose when the current sensing operation to be performed corresponds to a last program state among the plurality of target program states.
Chen discloses when the current sensing operation (False at 1237; fig. 12B) the plurality of target program states.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught by Chen for the purpose of facilitating data accessing schemes by reducing programming time (col. 4 lines 43-45 of Chen), which is consistent with known practices in the prior art.

Regarding claim 16, Lim discloses the method, wherein performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) based on the program progress state (i.e. of verify S503) for the selected memory cells comprises: checking the number of program pulses applied to the selected word line (S505, number of program operations which includes number of program pulses applied; fig. 5); and sequentially performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse to the selected word line (repeating S501; fig. 5).
Lim does not expressly disclose the above limitations comprising when the number of program pulses is equal to or greater than a predetermined threshold number
However, Lim teaches wherein performing operation (S511; fig. 5) and the operation of applying the program pulse (S521, S517; fig. 5) based on the program progress state for the selected memory cells comprises: checking the number of program pulses applied to the selected word line (S505, number of program operations which includes number of program pulses applied; fig. 5); and performing the operation (S511; fig. 5) and the operation of applying the program pulse to the selected word line (S521, S517; fig. 5) when the number of program pulses is equal to or greater than a predetermined threshold number (No at S505; fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lim is modifiable as taught for the purpose of facilitating data accessing schemes by providing flexible data accessing schemes as necessitated by memory operations to improve the overall speed and reliability of the device (para 0068).

Regarding claim 17, Lim discloses the method, wherein sequentially performing the current sensing operation (S507; fig. 5) and the operation of applying the program pulse (repeating S501, the program pulse is applied in the increment step pulse program; fig. 5) to the selected word line comprises: performing the current sensing operation (S507; fig. 5); determining whether a verification is failed or passed as a result of the current sensing operation (fig. 4); and applying the program pulse to the selected word line when the verification is failed (No at S509; fig. 5).

Allowable Subject Matter
Claim(s) 6 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
 dependent claim 6, the prior art fails to teach or suggest the claimed limitations, namely when the current sensing operation to be performed corresponds to a last program state among the plurality of target program states, the control logic controls the current sensing circuit to perform the current sensing operation, and then controls the peripheral circuit to perform the operation of applying the program pulse to the selected word line.
With respect to dependent claim 7, the prior art fails to teach or suggest the claimed limitations, namely number of program pulses applied to the selected word line is equal to or greater than a predetermined threshold number, the control logic controls the current sensing circuit to perform the current sensing operation, and then controls the peripheral circuit to perform the operation of applying the program pulse to the selected word line.
The allowable claims are supported in at least fig. 14 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824